Citation Nr: 0105349	
Decision Date: 02/22/01    Archive Date: 03/02/01

DOCKET NO.  00-02 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran (appellant) served on active duty from January 
1951 to December 1952.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO), which denied the benefit sought on 
appeal. 

Statements received from the veteran in November 1999 and May 
2000 indicate that he may be raising claims of entitlement to 
service connection for a spine disorder and for frozen feet.  
These matters are referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran's bilateral pes planus is productive of 
hallux valgus deformity, pain on use which is accentuated, 
and characteristic callosities, which more nearly 
approximates severe disability.


CONCLUSION OF LAW

With the resolution of reasonable doubt in the veteran's 
favor, the criteria for a 30 percent rating for bilateral pes 
planus have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 4.40, 
4.45, 4.71a, Diagnostic Code 5276 (2000). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
evidence necessary for an equitable disposition of this 
appeal has been obtained by the RO, and no further 
development is necessary in order to comply with the VA's 
statutory duty to assist the veteran with the development of 
facts pertinent to his claim.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Specifically, the veteran has been afforded a VA examination 
of his feet, and records of reported treatment and private 
examination have been obtained.  

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
veteran's service medical records and all other evidence of 
record pertaining to the history of the service-connected 
disability at issue here.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the disability for which entitlement 
to an increased rating is currently considered on appeal.  In 
cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

In a July 1953 rating decision, the RO granted service 
connection for bilateral pes planus, and assigned a 
noncompensable rating.  That rating remained in effect until 
an August 1999 rating decision, when the RO assigned a 10 
percent rating.  The veteran appealed that decision as to the 
assigned rating, contending that a higher rating was 
warranted for his service-connected bilateral pes planus.  

The evidence includes private MRI examination reports of 
November 1995, which show findings of degenerative changes of 
the first metatarsal phalangeal joint with cystic changes of 
bone in the right foot, and considerable degenerative changes 
involving the first metatarsal phalangeal joint with some 
formation of subchondral cysts in the left foot. 

During a March 1996 VA feet examination, the veteran reported 
complaints that he had painful feet, bilaterally, which had 
increased on standing and walking, had some pain in the hip 
area, and required a cane to walk due to his feet and hip.  
Examination of the feet revealed that standing was possible, 
but squatting was not because of his complaint of weakness of 
his legs.  The big toe showed swelling at the metatarsal 
phalangeal joint on the left side, producing bunion deformity 
appearance.  There was tenderness of the joint and it was 
warm and stiff.  Function of the feet was normal, and there 
were deformities of the big toes, more on the left side.  The 
gait was poor and stamping type as if there was weakness of 
the ankle muscles.  There were no secondary skin or vascular 
changes present except that the nails appeared brittle and 
dry with a possible fungal type of infection.  X-rays of the 
right and left feet revealed the appearance of moderate flat 
feet as well as degenerative arthritis of the first 
metatarsal phalangeal joint of the left foot.  The diagnosis 
was flat feet and degenerative arthritis of the first 
metatarsal phalangeal joint of the left foot.  

A September 1996 private statement from Brian G. Loder, 
D.P.M., shows that the veteran had been under care for 
treatment of a soft tissue mass on the left ankle, which did 
not respond to percutaneous drainage, and was, therefore, 
surgically excised in July 1996.  The soft tissue mass 
contained chronic synovitis with fibroplastic and synovial 
cell proliferation of fibroid deposition.  Post-operatively, 
the veteran returned to normal ambulation and normal shoe 
gear without complications.

During a March 1999 VA feet examination, the veteran reported 
complaints of having a painful condition of the back of both 
feet and also near the toes, which was worse on the left 
foot.  The veteran reported that he had to use inserts, which 
seemed to help his walking.  The report noted that the 
veteran did not have complaints regarding a history of frozen 
feet.  On examination, the veteran had a cane, which he used 
for back pain.  His posture was good and he walked slowly.  
Examination of both feet revealed that there was moderate 
flat feet; and bunion bilaterally, which was more pronounced 
on the left than the right.  The toenails were brittle but 
the skin was healthy and felt warm.  There was no evidence of 
fungus infection.  Ankle pulse was palpable and there was no 
tenderness.  There were no calluses.  X-ray examination 
revealed mild flat foot with hallux valgus on both sides.  
There was also evidence of metatarsus adductus.  The 
diagnosis was mild bilateral flat feet with hallux valgus on 
both sides.

There are various private and VA medical records of treatment 
during the 1990's through January 2000, for different 
complaints and conditions, including records referable to the 
veteran's service-connected bilateral pes planus.  The 
veteran has also provided a number of statements from himself 
and others regarding his bilateral pes planus.  

A May 1999 statement from Charles J. Markle, D.P.M., P.C., 
indicated that he was treating the veteran for a very painful 
calcaneal bone spur with plantar fasciitis, as well as for 
dystrophic mycotic toe nails.  The statement noted that both 
conditions were contributing to limited ambulation.

Most recently, a January 2000 private statement related that 
the veteran had several significant problems with his feet.  
He had incurable fungus on the first through fourth digits of 
his toes bilaterally.  He had what he described as an 
intermittently painful large left-sided bunion, which caused 
difficulty in putting on shoes and with his gait.  He also 
had a mild bunion of his right foot, which was mild in pain.  
Veins at the top of his feet appeared to be bulging.  This 
was believed to be possibly a diabetic complication.  The 
statement noted that the veteran had flat feet, bilaterally, 
and was wearing three-quarter length custom prescribed 
orthotics.  The statement noted that the veteran had 
persistent calluses at the anterior aspect of his ankles at 
the medial aspect of his bilateral great toes, and at his 
bunions and bilateral heels.  He also had heel spurs 
bilaterally, reportedly worse at the left heel.  The 
statement noted also that the veteran had diminished 
circulation at his feet bilaterally, likely a further 
diabetic complication.  The statement indicated that sensory 
testing was positive for the lower extremities with 
paresthesia, notable at the bilateral feet.   

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2000).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 4.1, 4.10.  Separate diagnostic codes 
identify the various disabilities.  If there is a question as 
to which of two evaluations should be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  Any 
reasonable doubt regarding the degree of disability will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3.

The United States Court of Veterans Appeals (Court) has 
emphasized that, when rating disabilities of the 
musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995).  See also 38 C.F.R. 
§§ 4.40, 4.45 (2000).  The Board notes that under 38 C.F.R. § 
4.40, the rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  See 
38 C.F.R. § 4.45.  

The veteran currently has a 10 percent rating for his 
bilateral pes planus ("flat feet" deformity) under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.  Under Diagnostic Code 5276, a 
10 percent rating is warranted if the overall severity of the 
condition is "moderate," as indicated by a weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo-Achilles tendon, and pain on manipulation and use of 
the feet.  A 30 percent rating is warranted when the overall 
severity of the condition is "severe," as indicated by 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, evidence of 
swelling on use, and characteristic callosities.  A 50 
percent rating, which is the maximum rating under Diagnostic 
Code 5276, is warranted if the overall severity of the 
condition is "pronounced," as indicated by marked pronation, 
extreme tenderness of the plantar surfaces of the feet, and 
marked inward displacement and severe spasm of the tendo 
Achilles tendon on manipulation, which are not improved by 
orthopedic shoes or appliances.  38 C.F.R. § 4.71a.

The Board has considered all of the evidence of record 
regarding the veteran's claim of entitlement to an increased 
rating for his bilateral pes planus.  The veteran has 
reported complaints of painful feet with increased pain on 
standing or walking, and complaints that his bilateral pes 
planus requires inserts to help him walk.  During his most 
recent VA examination in March 1999, the examiner indicated a 
clinical finding of moderate flat feet, although the final 
diagnosis was mild bilateral flat feet.  X-ray examination 
findings included that there was only mild flat foot.  

The Board finds that the evidence of record is sufficient to 
raise a reasonable doubt as to whether the veteran's service-
connected bilateral pes planus is manifested by 
symptomatology which more nearly approximates a 30 percent 
rating for "severe" bilateral pes planus.  The evidence 
shows that the veteran's bilateral pes planus is manifested 
by hallux valgus deformity, which has not been specifically 
related by medical evidence to another diagnosed bilateral 
foot disability, although the evidence does not characterize 
such deformity as "marked deformity."  The evidence of 
record, including primarily the veteran's written statements 
and reported histories, indicates that he has bilateral foot 
pain on use which, according to the veteran, is accentuated 
with activity.  For example, at the January 2000 examination, 
the veteran reported the his bilateral foot pain became 
sharper with various movements and activities.  Similarly, 
while the March 1999 examination  specifically found no 
calluses, the private statement of January 2000 noted that 
the veteran had persistent calluses at the anterior aspect of 
his ankles, and at the medial aspect of his bilateral great 
toes, and at his bunions and bilateral heels.  

With regard to swelling of the feet, although swelling was 
found recently at the top of the feet, this was opined to be 
possibly a diabetic complication not related to the service-
connected pes planus disability.  During the March 1996 VA 
examination, swelling was found to be at the metatarsal 
phalangeal joint of the left side producing a bunion 
deformity appearance.  This likewise has not been shown to be 
related to the pes planus disability.

Although the service-connected bilateral pes planus 
disability has been opined to be only of mild-to-moderate 
degree, the evidence reflects that there is symptomatology of 
the feet which has not been differentiated by the medical 
evidence as attributable to a non-service-connected disorder.  
Here, the record shows that, while VA and private examiners 
have differentiated some of the veteran's service-connected 
and non-service-connected disabilities involving his feet, 
such as swelling and bunions, it has not specifically 
attributed general complaints of bilateral foot pain, hallux 
valgus deformity, or callosity to a specific non-service-
connected disorder.  The Board is precluded from 
differentiating between symptomatology attributed to a non-
service-connected disability and a service-connected 
disability in the absence of medical evidence which does so, 
although the Board may not ignore such distinctions where 
they appear in the medical record.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

The Board finds that the evidence of record is sufficient to 
raise a reasonable doubt as to whether the veteran's hallux 
valgus deformity more nearly approximates "marked" 
disability, whether pain on use is accentuated with use, and 
whether the veteran has characteristic callosities associated 
with bilateral pes planus.  The Board finds that such 
evidence of symptomatology, taken together, is sufficient to 
raise a reasonable doubt as to whether the veteran's service-
connected bilateral pes planus is productive of 
symptomatology which more nearly approximates "severe" 
bilateral pes planus disability, rather than only 
"moderate" bilateral pes planus disability.  With the 
resolution of reasonable doubt in the veteran's favor, the 
Board finds that the criteria for a 30 percent rating for 
severe bilateral pes planus have been met.  38 U.S.C.A. §§ 
1155, 5107(b); Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5276. 

A 50 percent rating is clearly not warranted because the 
evidence does not demonstrate any of the criteria under 
Diagnostic Code 5276 for a 50 percent rating or that the 
overall severity of the veteran's bilateral pes planus is 
more than severe.  38 C.F.R. § 4.71a.  As indicated above, it 
is only with the resolution of reasonable doubt in the 
veteran's favor that the Board finds that his bilateral pes 
planus is severely disabling.  In this regard, the Board 
notes that the medical record shows other foot symptomatology 
present which is not service connected, which includes: 
degenerative arthritis of the first metatarsal phalangeal 
joint of the left and right foot; bunion affecting both feet; 
painful calcaneal bone spur with plantar fasciitis; 
dystrophic mycotic toe nails; and possible diabetic 
complications, including veins at the top of his feet that 
appeared to be bulging and diminished circulation of the feet 
bilaterally.  None of these disorders have been shown to be 
related to, or part of, the service-connected bilateral pes 
planus.  Likewise, although degenerative arthritis of the 
first metatarsal phalangeal joint of the left foot has been 
shown by X-ray findings, there is no showing that the 
service-connected pes planus involves arthritis established 
by X-ray findings.  Therefore, a separate rating for 
arthritis under Diagnostic Code 5003 is not warranted.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  Further, 
under 38 C.F.R. § 4.45, this joint is not considered a major 
joint requisite to consideration.  Therefore even assuming, 
arguendo, that the first metatarsal phalangeal joint 
arthritis was part of the veteran's service-connected 
bilateral pes planus disability, a separate 10 percent 
evaluation is not for application under Diagnostic Code 5003.  
38 C.F.R. § 4.71a. 

The Board recognizes that there are situations in which the 
application of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2000) is 
warranted in order to evaluate the existence of any 
functional loss due to pain, or any weakened movement, excess 
fatigability, incoordination, or pain on movement of the 
veteran's joints.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  In this case, however, the Board has considered such 
functional loss due to pain in its finding that such pain 
with use is more analogous to "pain on . . . use 
accentuated."  Moreover, the Board notes that the March 1996 
VA examination found that the veteran had normal function of 
the feet, while the March 1999 VA examination noted that the 
veteran walked slowly, and was helped by inserts, with no 
findings of significant pain on palpation.  Accordingly, 
considerations of functional loss due to pain, weakened 
movement, excess fatigability, incoordination, and pain on 
movement of the joints has been considered in the finding 
that the veteran's disability more nearly approximated severe 
bilateral pes planus, and in the conclusion that a 30 percent 
rating is warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5276.  


ORDER

A 30 percent rating for bilateral pes planus is granted, 
subject to law and regulations governing the payment of 
monetary benefits.


		
	JEFFREY D. PARKER 
	Acting Member, Board of Veterans' Appeals


 

